Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristen L. Pursley on 03/12/2021.
The application has been amended as follows:
Claims 7, 10, 11 and 14 are cancelled.
Claim 1 has been amended as follows:
Claim 1 (Currently amended) An electrode plate processing device, comprising: an electrode plate conveying mechanism configured to convey an electrode plate, the electrode plate 
a cutting mechanism disposed opposite to the electrode plate and configured to cut the exposed foil region of the electrode plate to form a tab;
a waste adsorption mechanism entirely disposed downstream of the cutting mechanism along a conveying direction of the electrode plate, wherein the waste adsorption mechanism comprises an active driving roller, a driven support roller, and a conveyer belt that is coupled to the active driving roller and the driven support roller in a transmission way, and the conveyer belt is driven by the active driving roller to rotate and configured to provide a negative pressure to a waste edge produced during the cutting of the electrode plate so as to adsorb the waste edge, wherein a rotational speed of the active driving roller is greater than a conveying speed of the electrode plate conveying mechanism; and
an auxiliary roller arranged upstream of the cutting mechanism and configured to support the exposed foil region.

Allowable Subject Matter
Claims 1-6, 8, 9, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Yasuyuki et al. and Jing et al. teach the claim limitations except, “a rotational speed of the active driving roller is greater than a conveying speed of the electrode plate conveying mechanism.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGWEN R ZENG/Examiner, Art Unit 1723